      9:19-cv-03378-BHH        Date Filed 03/10/21     Entry Number 18        Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA

 Cynthia Patterson,                     ) Civil Action No.: 9:19-3378-BHH
                                        )
                             Plaintiff, )
                                        )
                 v.                     )               ORDER
                                        )
 Andrew Saul,                           )
 Commissioner of Social Security,       )
                                        )
                          Defendant. )
  ______________________________ )

       This is an action brought pursuant to 42 U.S.C. § 405(g) seeking judicial review of

the Commissioner of Social Security’s (“Commissioner”) final decision, which denied

Plaintiff Cynthia Patterson’s (“Plaintiff”) claim for disability insurance benefits (“DIB”). The

record includes the report and recommendation (“Report”) of United States Magistrate

Judge Molly H. Cherry, which was made in accordance with 28 U.S.C. § 636 (b)(1)(B) and

Local Civil Rule 73.02(B)(2)(a), D.S.C. In her Report, the Magistrate Judge recommends

that the Court reverse and remand the Commissioner’s final decision for further

administrative review. The Commissioner filed objections to the Report, and the matter is

ripe for review. See 28 U.S.C. § 636(b)(1) (providing that a party may object, in writing, to

a Magistrate Judge’s Report within 14 days after being served a copy). For the reasons

stated below, the Court adopts the Magistrate Judge’s Report and reverses and remands

the Commissioner’s final decision for further administrative review.

                                       BACKGROUND

       In February 2017, Plaintiff filed an application for DIB, alleging a disability onset date

of September 1, 2014, because of osteoarthritis of the bilateral knees; deterioration of

vision; arthritis in the shoulders; back pain; depression; carpal tunnel syndrome; diminished
      9:19-cv-03378-BHH       Date Filed 03/10/21    Entry Number 18      Page 2 of 9




hearing; and a painful mass on her right wrist. Plaintiff subsequently amended her alleged

onset date to June 8, 2016.

       Plaintiff’s claim was denied initially and upon reconsideration. Plaintiff requested a

hearing before an administrative law judge (“ALJ”), which was held on September 17, 2018.

On December 10, 2018, the ALJ issued a decision finding that Plaintiff was not disabled

within the meaning of the Act. The Appeals Council denied Plaintiff’s request for review,

thereby making the ALJ’s decision the Commissioner’s final decision for purposes of

judicial review. Plaintiff filed this action seeking judicial review on December 3, 2019.

                               STANDARDS OF REVIEW

I.     The Magistrate Judge’s Report

       The Magistrate Judge makes only a recommendation to the Court.                   The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which a specific objection is made, and the Court may accept, reject, or modify, in whole

or in part, the recommendations of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

II.    Judicial Review of a Final Decision

       The federal judiciary plays a limited role in the administrative scheme as established

by the Social Security Act. Section 405(g) of the Act provides that “[t]he findings of the

Commissioner of Social Security, as to any fact, if supported by substantial evidence, shall

be conclusive . . . .” 42 U.S.C. § 405(g). “Consequently, judicial review . . . of a final



                                             2
     9:19-cv-03378-BHH        Date Filed 03/10/21     Entry Number 18      Page 3 of 9




decision regarding disability benefits is limited to determining whether the findings are

supported by substantial evidence and whether the correct law was applied.” Walls v.

Barnhart, 296 F.3d 287, 290 (4th Cir. 2002). “Substantial evidence” is defined as:

       evidence which a reasoning mind would accept as sufficient to support a
       particular conclusion. It consists of more than a mere scintilla of evidence
       but may be somewhat less than a preponderance. If there is evidence to
       justify a refusal to direct a verdict were the case before a jury, then there is
       “substantial evidence.”

Shively v. Heckler, 739 F.2d 987, 989 (4th Cir. 1984) (quoting Laws v. Celebrezze, 368

F.2d 640, 642 (4th Cir. 1966)). In assessing whether substantial evidence exists, the

reviewing court should not “undertake to re-weigh conflicting evidence, make credibility

determinations, or substitute [its] judgment for that of” the agency. Mastro v. Apfel, 270

F.3d 171, 176 (4th Cir. 2001) (alteration in original).

                                       DISCUSSION

I.     The Commissioner’s Final Decision

       The Commissioner is charged with determining the existence of a disability. The

Social Security Act, 42 U.S.C. §§ 301-1399, defines “disability” as the “inability to engage

in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months . . . .” 42 U.S.C. §

423(d)(1)(A). This determination involves the following five-step inquiry:

       [The first step is] whether the claimant engaged in substantial gainful
       employment. 20 C.F.R. § 404.1520(b). If not, the analysis continues to
       determine whether, based upon the medical evidence, the claimant has a
       severe impairment. 20 C.F.R. § 404.1520(c) If the claimed impairment is
       sufficiently severe, the third step considers whether the claimant has an
       impairment that equals or exceeds in severity one or more of the impairments


                                              3
     9:19-cv-03378-BHH        Date Filed 03/10/21     Entry Number 18      Page 4 of 9




       listed in Appendix I of the regulations. 20 C.F.R. § 404.1520(d); 20 C.F.R.
       Part 404, subpart P, App. I. If so, the claimant is disabled. If not, the next
       inquiry considers if the impairment prevents the claimant from returning to
       past work. 20 C.F.R. § 404.1520(e); 20 C.F.R. § 404.1545(a) . If the answer
       is in the affirmative, the final consideration looks to whether the impairment
       precludes that claimant from performing other work.

Mastro, 270 F.3d at 177 (citing 20 C.F.R. § 416.920).

       If the claimant fails to establish any of the first four steps, review does not proceed

to the next step. Hunter v. Sullivan, 993 F.2d 31, 35 (4th Cir. 1993). The burden of

production and proof remains with the claimant through the fourth step. Then, if the

claimant successfully reaches step five, the burden shifts to the Commissioner to provide

evidence of a significant number of jobs in the national economy that the claimant could

perform, taking into account the claimant’s medical condition, functional limitations,

education, age, and work experience. Walls, 296 F.3d at 290.

       At step one, the ALJ found that Plaintiff had not engaged in substantial gainful

activity since June 8, 2016, the alleged onset date. Next, the ALJ determined that Plaintiff

has the following severe impairments: osteoarthritis of the knees, degenerative disc

disease of the cervical and lumbar spine, and obesity. At step three, the ALJ found that

Plaintiff does not have an impairment or combination of impairments that meet or medically

equal the severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P,

Appendix 1. With regard to Plaintiff’s residual functional capacity (“RFC”), the ALJ found

that Plaintiff could perform light work as defined in 20 C.F.R. §§ 404.1567(b) except that

Plaintiff: cannot climb ladders, ropes, or scaffolds; can occasionally operate bilateral foot

controls, stoop, kneel, crouch, crawl, balance, and climb ramps and stairs; and can

occasionally be exposed to hazards such as unprotected heights and dangerous


                                              4
      9:19-cv-03378-BHH       Date Filed 03/10/21     Entry Number 18      Page 5 of 9




machinery. Based on this RFC, the ALJ determined at step four that Plaintiff is capable to

perform past relevant work as a food service supervisor. Accordingly, the ALJ found that

Plaintiff was not under a disability as defined by the Act from June 8, 2016, through the

date of the decision.

II.    The Court’s Review

       In her brief, Plaintiff alleges that the ALJ (1) failed to properly assess the medical

source opinion evidence; (2) failed to explain his findings regarding Plaintiff’s residual

functional capacity (“RFC”) as required by Social Security Ruling 96-8p; and (3) failed to

properly evaluate Plaintiff’s subjective symptomology.

       In her Report, the Magistrate Judge agreed with Plaintiff that the ALJ failed to

explain the RFC findings as required by Social Security Ruling 96-8p, particularly in light

of the Fourth Circuit’s recent opinion in Dowling v. Comm’r of Soc. Sec. Admin., 986 F.3d

377 (4th Cir. Jan. 21, 2021). Specifically, the Magistrate Judge found that the ALJ failed

to include a function-by-function analysis of how Plaintiff’s impairments impact her ability

to work and instead based the RFC determination on Social Security Ruling 16-3p, which

sets forth the process for evaluating the intensity and persistence of a claimant’s subjective

symptoms. The Magistrate Judge explained:

       Consequently, it appears that the ALJ conflated the RFC assessment with
       that of the symptom evaluation under SSR 16-3p, which was error. Indeed,
       removing the evaluation under SSR 16-3p and the discussion of the opinion
       evidence makes this error more apparent–do so, and all that remains is the
       ALJ’s listing of evidence and a summary conclusion that “the above [RFC]
       assessment is supported by the medical and opinion evidence.” Thus, at
       worst the ALJ’s decision contains no RFC assessment at all, or, at best, it
       fails to “build an accurate and logical bridge” from the cited evidence to the
       ALJ’s ultimate conclusion. Consequently, remand is warranted.

(ECF No. 16 at 12 (internal citations omitted).) Because the Magistrate Judge found that

                                              5
      9:19-cv-03378-BHH        Date Filed 03/10/21     Entry Number 18       Page 6 of 9




the errors in Plaintiff’s RFC assessment warrant remand, the Magistrate Judge declined

to consider Plaintiff’s remaining allegations of error but instructed the ALJ to take the issues

into consideration on remand.

       The Commissioner filed written objections to the Magistrate Judge’s Report,

asserting that none of the errors alleged by Plaintiff warrant remand. In addition, the

Commissioner argues that, contrary to the Magistrate Judge’s findings, the ALJ here

specifically referenced the relevant regulations and Social Security Rulings and assessed

Plaintiff’s RFC under the correct regulatory framework. Specifically, the Commissioner

argues that the ALJ considered all of the relevant evidence including treatment records,

consultative examinations, medical opinions, and subjective complaints, and crafted an

RFC accounting for Plaintiff’s credibly established limitations. Thus, the Commissioner

asserts that this case is distinguishable from Dowling, and the Commissioner further

asserts that the Magistrate Judge erred by recommending remand based on a categorical

rule when substantial evidence supports the ALJ’s decision.

       After review, the Court is not persuaded by the Commissioner’s objections. While

the Commissioner is correct that Magistrate Judge was mistaken in finding that the ALJ

failed to reference the applicable regulations and rulings in the decision, the Court finds that

the ALJ’s mere reference to these regulations and rulings in the “applicable law” section

of the decision is insufficient where, as the Magistrate Judge properly determined, the ALJ’s

actual RFC determination contains no assessment of how Plaintiff’s impairments impact

her capacity to perform the functions relevant to her disability determination, and,

consequently, no narrative discussion of the evidence that supports such an assessment.



                                               6
     9:19-cv-03378-BHH        Date Filed 03/10/21     Entry Number 18      Page 7 of 9




       Under the relevant law, Plaintiff’s RFC represents “the most [she] can still do despite

[her] limitations.” 20 C.F.R. § 416.945(a)(1). Evaluating an individual’s RFC requires an

ALJ to “consider all of the claimant's ‘physical and mental impairments, severe and

otherwise, and determine, on a function-by-function basis, how they affect [her] ability to

work.’ ” Thomas v. Berryhill, 916 F.3d 307, 311 (4th Cir. 2019) (quoting Monroe v. Colvin,

826 F.3d 176, 188 (4th Cir. 2016)). Under Social Security Ruling 96-8p, an ALJ's RFC

assessment must include an evaluation of the claimant’s ability to perform the physical

functions listed in 20 C.F.R. § 416.945(b): “sitting, standing, walking, lifting, carrying,

pushing, pulling, or other physical functions [that] may reduce [a claimant's] ability to do

past work and other work.” 20 C.F.R. § 416.945(b). “Only after such a function-by-function

analysis may an ALJ express RFC in terms of the exertional levels of work” of which he

believes the claimant to be capable. Monroe, 826 F.3d at 179 (internal quotation marks

omitted). Lastly, every conclusion reached by an ALJ when evaluating a claimant's RFC

must be accompanied by “a narrative discussion describing [ ] the evidence” that supports

it. Thomas, 916 F.3d at 311.

       Here, although the Commissioner is correct that the ALJ devoted five single-spaced

pages to discussing Plaintiff’s RFC (based on a record containing only 18 pages of

treatment notes) (see ECF No. 11-2 at 19-24), what is entirely missing from the

Commissioner’s discussion is any specific evaluation of the impact of Plaintiff’s impairments

on her ability to perform the relevant functions of sitting, standing, and walking. In other

words, after a thorough review of the ALJ’s decision, the Court fully agrees with the

Magistrate Judge that the ALJ improperly conflated the RFC assessment with a symptom

evaluation assessment under Social Security Ruling 16-3p. “But an RFC assessment is

                                              7
     9:19-cv-03378-BHH        Date Filed 03/10/21    Entry Number 18      Page 8 of 9




a separate and distinct inquiry from a symptom evaluation, and the ALJ erred by treating

them as one and the same.” Dowling, 986 F.3d at 387. As the Magistrate Judge correctly

explained, nowhere does the ALJ explain how Plaintiff’s severe impairments–osteoarthritis

of the knees, degenerative disc disease of the cervical and lumbar spine, and

obesity–impact her ability to work, or, more specifically, her ability to perform light work,

which “requires a good deal of walking or standing, or when it involves sitting most of the

time with some pushing and pulling of arm or leg controls.” 20 C.F.R. § 404.1567(b). And

although the Commissioner is correct that the Fourth Circuit has not adopted a per se rule

requiring remand when an ALJ fails to perform an explicit function-by-function analysis, the

Court disagrees with the Commissioner that the Magistrate Judge recommends remand

based on any such categorical rule. Rather, the Court finds that remand is required here

because it is clear from a review of the ALJ’s decision that the ALJ simply treated the RFC

evaluation as one and the same as a symptom evaluation, and nowhere does the ALJ

including any narrative discussion to explain how Plaintiff’s impairments impact her ability

to perform the relevant work functions, thereby frustrating this Court’s meaningful review.

See Dowling, 986 F.3d 377, 387 (explaining that “an RFC assessment is a separate and

distinct inquiry from a symptom evaluation, and the ALJ erred by treating them as one and

the same”). Accordingly, the Court agrees with the Magistrate Judge that remand is

required for further administrative proceedings.

                                      CONCLUSION

       Based on the foregoing, it is ordered that the Magistrate Judge’s Report (ECF No.

16) is adopted in full and specifically incorporated herein; the Commissioner’s objections



                                             8
      9:19-cv-03378-BHH         Date Filed 03/10/21       Entry Number 18        Page 9 of 9




(ECF No. 17) are overruled; and the Commissioner’s final decision is reversed and

remanded pursuant to 42 U.S.C. § 405(g) for further administrative proceedings.1

       IT IS SO ORDERED.

                                                      /s/Bruce H. Hendricks
                                                      The Honorable Bruce Howe Hendricks
                                                      United States District Judge

March 10, 2021
Charleston, South Carolina




        1
          As the Magistrate Judge explained in her Report, on remand, the ALJ should take Plaintiff’s
additional claims of error into consideration. (See ECF No. 16 at 15.)

                                                 9
